SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

399
CAF 14-02220
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, CURRAN, AND TROUTMAN, JJ.


IN THE MATTER OF COREY D.B.
---------------------------------------------
GENESEE COUNTY DEPARTMENT OF SOCIAL SERVICES,                   ORDER
PETITIONER-RESPONDENT;

CODY B., RESPONDENT-APPELLANT.
(APPEAL NO. 1.)


BRIDGET L. FIELD, ROCHESTER, FOR RESPONDENT-APPELLANT.

COLLEEN S. HEAD, BATAVIA, FOR PETITIONER-RESPONDENT.

JACQUELINE M. GRASSO, ATTORNEY FOR THE CHILD, BATAVIA.


     Appeal from an order of the Family Court, Genesee County (Eric R.
Adams, J.), entered November 14, 2014 in proceedings pursuant to,
inter alia, Social Services Law § 384-b. The order, among other
things, transferred the guardianship and custody of the subject child
to petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:    April 29, 2016                      Frances E. Cafarell
                                                Clerk of the Court